
	
		II
		110th CONGRESS
		1st Session
		S. 831
		IN THE SENATE OF THE UNITED STATES
		
			March 8, 2007
			Mr. Durbin (for himself,
			 Mr. Cornyn, Mr.
			 Specter, Mr. Lieberman, and
			 Mr. Obama) introduced the following bill;
			 which was read twice and referred to the Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To authorize States and local governments to prohibit the
		  investment of State assets in any company that has a qualifying business
		  relationship with Sudan.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Sudan Divestment Authorization Act
			 of 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)On July 22, 2004,
			 the Senate and the House of Representatives passed concurrent resolutions
			 declaring that the atrocities unfolding in Darfur, Sudan, are
			 genocide.
			(2)On June 30, 2005,
			 President Bush affirmed that the violence in Darfur region is clearly
			 genocide [and t]he human cost is beyond calculation.
			(3)The Darfur Peace
			 and Accountability Act of 2006, which was signed into law on October 13, 2006,
			 reaffirms that the genocide unfolding in the Darfur region of Sudan is
			 characterized by acts of terrorism and atrocities directed against civilians,
			 including mass murder, rape, and sexual violence committed by the Janjaweed and
			 associated militias with the complicity and support of the National Congress
			 Party-led faction of the Government of Sudan.
			(4)Several States
			 and governmental entities, through legislation and other means, have expressed
			 their desire, or are considering measures—
				(A)to divest any
			 equity in, or to refuse to provide debt capital to, certain companies that
			 operate in Sudan; and
				(B)to disassociate
			 themselves and the beneficiaries of their public pension and endowment funds
			 from directly or indirectly supporting the Darfur genocide.
				(5)Efforts of States
			 and other governmental entities to divest their pension funds and other
			 investments of companies that operate in Sudan build upon the legal and
			 historical legacy of the anti-apartheid movement in the United States, a
			 movement which contributed to the end of apartheid in South Africa and the
			 holding of free elections in that country in 1994.
			(6)Although
			 divestment measures should be employed judiciously and sparingly, declarations
			 of genocide by Congress and the President justify such action.
			3.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)States and other governmental entities
			 should be permitted to provide for the divestment of certain State assets
			 within their jurisdictions as an expression of opposition to the genocidal
			 actions and policies of the Government of Sudan; and
			(2)a divestment
			 measure authorized under section 5 does not violate the United States
			 Constitution because such a measure—
				(A)is not preempted
			 under the Supremacy Clause;
				(B)does not
			 constitute an undue burden on foreign or interstate commerce under the Commerce
			 Clause; and
				(C)does not intrude
			 on, or interfere with, the conduct of foreign affairs of the United
			 States.
				4.DefinitionsIn this Act:
			(1)AssetsThe
			 term assets means any public pension, retirement, annuity, or
			 endowment fund, or similar instrument, managed by a State.
			(2)CompanyThe
			 term company means any natural person, legal person, sole
			 proprietorship, organization, association, corporation, partnership, firm,
			 joint venture, franchisor, franchisee, financial institution, utility, public
			 franchise, trust, enterprise, limited partnership, limited liability
			 partnership, limited liability company, or other business entity or
			 association, including all wholly-owned subsidiaries, majority-owned
			 subsidiaries, parent companies, or affiliates of such business entities or
			 associations.
			(3)Company with a
			 qualifying business relationship with SudanThe term
			 company with a qualifying business relationship with Sudan—
				(A)means any
			 company—
					(i)that is wholly or
			 partially managed or controlled, either directly or indirectly, by the
			 Government of Sudan or any of its agencies, including political units and
			 subdivisions;
					(ii)that is
			 established or organized under the laws of the Government of Sudan;
					(iii)whose domicile
			 or principal place of business is in Sudan;
					(iv)that is engaged
			 in business operations that provide revenue to the Government of Sudan;
					(v)that owns,
			 maintains, sells, leases, or controls property, assets, equipment, facilities,
			 personnel, or any other apparatus of business or commerce in Sudan, including
			 ownership or possession of real or personal property located in Sudan;
					(vi)that transacts
			 commercial business, including the provision or obtaining of goods or services,
			 in Sudan;
					(vii)that has
			 distribution agreements with, issues credits or loans to, or purchases bonds of
			 commercial paper issued by—
						(I)the Government of
			 Sudan; or
						(II)any company
			 whose domicile or principal place of business is in Sudan;
						(viii)that invests
			 in—
						(I)the Government of
			 Sudan; or
						(II)any company
			 whose domicile or principal place of business is in Sudan; or
						(ix)that is fined,
			 penalized, or sanctioned by the Office of Foreign Assets Control of the
			 Department of the Treasury for violating any Federal rule or restriction
			 relating to Sudan after the date of the enactment of this Act; and
					(B)does not
			 include—
					(i)nongovernmental
			 organizations (except agencies of Sudan), which—
						(I)have consultative
			 status with the United Nations Economic and Social Council; or
						(II)have been
			 accredited by a department or specialized agency of the United Nations;
						(ii)companies that
			 operate in Sudan under a permit or other authority of the United States;
					(iii)companies whose
			 business activities in Sudan are strictly limited to the provision of goods and
			 services that are—
						(I)intended to
			 relieve human suffering;
						(II)intended to
			 promote welfare, health, religious, or spiritual activities;
						(III)used for
			 educational purposes;
						(IV)used for
			 humanitarian purposes; or
						(V)used for
			 journalistic activities.
						(4)Government of
			 sudanThe term Government of Sudan—
				(A)means—
					(i)the
			 government in Khartoum, Sudan, which is led by the National Congress Party
			 (formerly known as the National Islamic Front); or
					(ii)any successor
			 government formed on or after the date of the enactment of this Act, including
			 the Government of National Unity, established in 2005 as a result of the
			 Comprehensive Peace Agreement for Sudan; and
					(B)does not include
			 the regional Government of Southern Sudan.
				(5)StateThe
			 term State means each of the several States of the United States,
			 the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands,
			 Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands, and
			 any department, agency, public university or college, county, city, village, or
			 township of such governmental entity.
			5.Authorization
			 for certain State and local divestment measures
			(a)In
			 generalNotwithstanding any other provision of law, any State may
			 adopt measures to prohibit any investment of State assets in the Government of
			 Sudan or in any company with a qualifying business relationship with Sudan,
			 during any period in which the Government of Sudan, or the officials of such
			 government are subject to sanctions authorized under—
				(1)the Sudan Peace
			 Act (Public Law 107–245);
				(2)the Comprehensive
			 Peace in Sudan Act of 2004 (Public Law 108–497);
				(3)the USA PATRIOT
			 Improvement and Reauthorization Act of 2005 (Public Law 109–177);
				(4)the Darfur Peace
			 and Accountability Act of 2006 (Public Law 109–344); or
				(5)any other Federal
			 law or executive order.
				(b)ApplicabilitySubsection
			 (a) shall apply to measures adopted by a State before, on, or after the date of
			 the enactment of this Act.
			
